      4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 1 of 11

                                                       Notice Recipients
District/Off: 0860−4                        User: ashley                            Date Created: 12/19/2018
Case: 4:17−bk−16012                         Form ID: pdf06Ac                        Total: 792


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
6082273     Various Employees
                                                                                                                         TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         U.S. Trustee (ust)          USTPRegion13.LR.ECF@usdoj.gov
aty         Branch T. Fields          bfields@laxvaughan.com
aty         Christian C. Michaels           cmichaels@catlaw.com
aty         David S. Mitchell, Jr.         dmitchell@roselawfirm.com
aty         G Alan Perkins           alan@ppgmrlaw.com
aty         Geoffrey B. Treece           gtreece@qgtlaw.com
aty         Grant E. Fortson          gfortson@laxvaughan.com
aty         Harry A. Light          light@fridayfirm.com
aty         Kevin P. Keech           kkeech@keechlawfirm.com
aty         Lance R. Miller          lmillerbr@mwlaw.com
aty         Lindsey Hayden Emerson             lemerson@fridayfirm.com
aty         Martin T Booher            mbooher@bakerlaw.com
aty         Stan D. Smith          ssmith@mwlaw.com
                                                                                                                        TOTAL: 13

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Cantrell Drug Company, Inc.           7700 Northshore Place            North Little Rock, AR 72118
cr          Regions Bank          400 West Capitol Ave.           Att: Joe Massery         Little Rock, AR 72207
sp          Graham Catlett         Catlett Law Firm           1800 Tower Building          Little Rock, AR 72201
sp          S. Graham Catlett        CATLETT LAW FIRM                   323 Center Street, Suite 1800        Little Rock, AR 72201
cr          ProPharma Group, LLC            1201 Walnut Street, Suite 2900            Kansas City, MO 64106−2150
sp          H. Hube Dodd          DODD LAW FIRM                 2323 Second Avenue North            Birmingham, AL 35203
aty         Eric R. Goodman          BAKER & HOSTETLER LLP                    Key Tower           127 Public Square, Suite
            2000        Cleveland, OH 44114−1214
smg         Internal Revenue Service          55 N. Robinson          Oklahoma City, OK 73102
6112793     2103 N Riverside Drive          2981 Gateway Drive            Pompano Beach, FL 33062
6130272     ARAMARK Uniform & Career Apparel, LLC                    c/o Sheila R. Schwager         Hawley Troxell Ennis & Hawley,
            LLP        877 Main Street, Suite 1000            Boise, ID 83702−1617
6081583     ARMC Surgery Center            6399 Directors Parkway            Suite 100         Abilene, TX 79606
6081589     ASHP         P.O. Box 75487           Baltimore, MD 21275−5487
6081590     ASSI Security, Inc.        P.O.Box 8422            Jacksonville, AR 72078
6110469     AT&T Corp           % AT&T Services, Inc.            Karen Cavagnaro, Esq.           One AT&T Way, Suite
            3A104        Bedminster,, NJ 07921
6081591     AT&T         P.O. Box 5001           Carol Stream, IL 60197−5001
6081556     Abilene Reg Med Cntr           6250 Highway 83/84             Abilene, TX 79606
6081557     Abrazo Arizona Heart Hospital           1930 E. Thomas Rd             Phoenix, AZ 85016
6081558     Abrazo Maryvale Campus             5102 West Campbell Avenue              Phoenix, AZ 85031
6081559     Abrazo Scottsdale Campus            3929 East Bell Rd          Phoenix, AZ 85032
6081560     Acadian Medical Center           3501 Highway 190 East            Frisco, TX 75035−5129
6081561     Adventist Med Cntr Hanford            115 Mall Drive          Hanford, CA 93230
6081562     Adventist Med Cntr Reedley           372 W. Cypress Avenue              Reedley, CA 93654
6081563     Adventist Medical Center Selma            1141 Rose Ave           Selma, CA 93662
6081564     Air Tech Corp.         P.O. Box 23207           Little Rock, AR 72221
6081565     Airsafe       PO Box 359           Liberty, MO 64069
6081566     Aldinger Company           1440 Prudenital Drive           Dallas, TX 75235−4110
6081567     Alegent Health Bergan          7500 Mercy Road             Omaha, NE 68124
6081568     Alliance Communications            Network          209 S Broadview Street           Greenbrier, AR 72058
6081569     Alliancehealth Ponca City          1900 North 14th Street          Ponca City, OK 74601
6081570     Alta Vista Regional(CHS)           104 Legion Drive           Las Vegas, NM 87701
6081571     Alvarado Hospital         6655 Alvarado Road             San Diego, CA 92120−5298
6081572     American Express          P.O. Box 650448            Dallas, TX 75265−0448
6107603     American Express Bank, FSB             c/o Becket and Lee LLP            PO Box 3001         Malvern, PA
            19355−0701
6081573     American Paper and Twine Co.             P.O. Box 90348          Nashville, TN 37209
6081574     Amerisource Bergen          501 Patriot Parkway            Roanoke, TX 76262
6081575     Analytical Laboratories         840 Research Parkway            Suite 546         Oklahoma City, OK 73104
6081576     Andalusia Regional Health           849 S. Three Notch St.          Andalusia, AL 36420
6081577     Aqua Java         P.O. Box 34165           Little Rock, AR 72203
6081578     Aramark Cleanroom Service            25259 Network Place            Chicago, IL 60673−1252
6173959     Aramark Cleanroom Services, LLC              c/o Sheila R. Schwager          Hawley Troxell Ennis & Hawley,
            LLP        877 Main Street, Suite 1000            Boise, ID 83702−1617
6081579     Ark DF&A Revenue            P O Box 1272, Rm 2380              Little Rock, AR 72203
6081580     Arkansas Filter, Inc.       130Brookswood Road               Sherwood, AR 72120
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 2 of 11
6081581   Arkansas Heart Hospital           1701 S. Shackleford Rd           Little Rock, AR 72211
6081582   Arkansas Methodist Hospital             900 West Kingshighway            Paragould, AR 72450
6081584   Arnold Palmer Med Cntr             92 W. Miller St. MP349           Orlando, FL 32806
6081585   Arrowhead Hospital          18701 North 67th Avenue              Glendale, AZ 85308
6081586   Arrowhead Regional Med Cntr               400 North Pepper Avenue            Colton, CA 92324
6081587   Ashley Regional Medical CTR               150 West 100 North           Vernal, UT 84078
6081588   Ashley Wagner          142 Pleasantwood             Maumelle, AR 72113
6081592   Athens−Limestone Hosp             700 W. Market St.           Suite: Pharmacy          Athens, AL 35611
6081593   Attentus Medical Sales, Inc.           5750 Sam Houston Parkway East              Suite 406        Houston, TX 77032
6081594   Audrain Med Center           620 E. Monroe St.           Mexico, MO 65265
6081595   Augusta Hospital (CHS)            2260 Wrightsboro Rd            Augusta, GA 30904
6081596   Aurora Behavioral Health            6015 West Peoria Avenue             Glendale, AZ 85302−1213
6081597   Aventura Hosp and Med Cntr              20900 Biscayne Blvd            Miami, FL 33180
6081598   Avista Adventist Hospital           100 Health Park Dr          Louisville, CO 80027
6081599   Ball Consulting Group, LLC.             One Gateway Center            Suite 406        Newton, MA 02458
6081600   Baptist Hosp Gulf Breeze            1110 Gulf Breeze Prkwy            Gulf Breeze, FL 32561
6081601   Baptist Hosp− Pensacola            1000 W. Moreno St.           Pensacola, FL 32501
6081602   Baptist Hospital− Union City            1201 Bishop Street         Union City, TN 38261
6081603   Baptist Memorial          Golden Triangle INC            2520 5th Street North          Columbus, MS 39701
6081604   Baptist Memorial Hospital            2301 South Lamar           Oxford, MS 38655
6081605   Baptist Memorial−DeSoto              7601 South Crest Parkway            Southaven, MS 38671
6081606   Baptist Memorial−New Albany                200 Highway 30 West            New Albany, MS 38652
6081607   Baptist−Desoto Surgery Center             391 Southcrest Circle, Suite          Suite 100       Southaven, MS 38671
6081608   Barton Memorial Hospital             2170 South Avenue           South Lake Tahoe, CA 96150
6081609   Baxter Healthcare Corporation             P.O. Box 730531          Dallas, TX 75373
6081610   Bay Medical CTR           615 N. Bonita Ave.            Panama City, FL 32401
6081611   Bayfront Ambulatory Surg Cntr              603 7th St. South        Saint Petersburg, FL 33701
6081612   Bayfront Health         2500 Harbour Blvd            Port Charlotte, FL 33952
6081613   Bayfront Health         809 E. Marion Ave.            Punta Gorda, FL 33950
6081614   Bayfront Med Cntr          701 6th St. South           Saint Petersburg, FL 33701
6081615   Baylor Scott & White          12505 Lebanon Road              Frisco, TX 75035
6081616   Baylor Scott & White          6800 Scenic Drive            Rowlett, TX 75088
6081617   Baylor Scott & White Surgical             3601 N Calais Street         Sherman, TX 75090
6081618   Baylor Scott White −White Rock               9440 Poppy Drive          Dallas, TX 75218
6081619   Beckman Coulter           Department CH 10164             Palatine, IL 60055
6081620   Bell Hospital       901 Lakeshore Dr             Ishpeming, MI 49849−1367
6081621   Benchmark Productins, Inc.             1008 Momentum Place             Chicago, IL 60689
6081622   Bergan Mercy Health System              800 Mercy Drive           Council Bluffs, IA 51503
6081623   Beth Israel Deacconess−Milton              199 Reedsdale Road           Milton, MA 02186
6081624   Beth Israel Deaconess−Plymouth               275 Sandwich Street          Plymouth, MA 02360
6081625   Bill's Lock and Safe        1001 Pike Ave            North Little Rock, AR 72114
6081626   Biloxi Regional Medical Center             150 Reynoir Street         Biloxi, MS 39530
6081627   Biomedical Solutions          1200 John Burrow Road              Ste. 208        Little Rock, AR 72205
6081628   Biomerieux, Inc.         100 Rodolphe St.           Durham, NC 27712
6081629   Bioscience International          11333 Woodglen Drive             Rockville, MD 20852
6081630   Blake Medical Cntr          2020 59th St. West           Bradenton, FL 34209
6081631   Blue Mountain Hospital           Pharmacy Dept.           802 South 200 West            Blanding, UT 84511
6081632   Bluefield Regional Med Ctr             500 Cherry Street        Bluefield, WV 24701
6081633   Bolivar Medical Center           901 East Sunflower Road            Cleveland, MS 38732−2833
6081634   Brad Reece        1020 Oakwood               Benton, AR 72015
6081635   Brandywine Hospital           201 Reeceville Road            Coatesville, PA 19320
6081636   Brazosport Regional Health             100 Medical Drive          Lake Jackson, TX 77566
6081637   Bridgton Hospital         10 Hospital Drive           Bridgton, ME 04009
6081638   Brigham City Community Hosp                950 So Medical Drive           Brigham City, UT 84302
6081639   Broadway Methodist Hospital              8701 Broadway           Merrillville, IN 46410
6081640   Brooksville Reg Hosp           17240 Cortez Blvd            Brooksville, FL 34601
6081641   Brownwood Hospital(CHS)                1501 Burnet Drive          Brownwood, TX 76801
6081642   Butler Electric       405 E. 8th Street          Lonoke, AR 72086
6081643   Byrd Regional Hospital           1020 Fertitta Blvd          Leesville, LA 71446
6081644   C Tech         5120 Northshore Drive            North Little Rock, AR 72118
6081667   CHI Health Immanuel            6901 North 72nd St            Omaha, NE 68122
6081669   CHI Health Midlands           11111 South 84th Street            Papillion, NE 68046
6081670   CHI Health St. Francis          2620 West Faidley Ave            Grand Island, NE 68803
6081645   Calais Regional Hospital           24 Hospital Lane          Calais, ME 04619
6081646   Callahan Eye Hospital          1720 University Blvd.           Birmingham, AL 35233
6081647   Campbell Clinic Surgery Center              1410 BRIERBROOK ROAD                  Germantown, TN 38138
6093894   Cantrell Drug Company, Inc.             250 S. Kraemer Boulevard            Brea, CA 92821
6081648   Capital Business Machines             P.O. Box 3855         Little Rock, AR 72203
6081649   Capital One Bank          F.S.B.          P.O. Box 650010          Dallas, TX 75265−0010
6081650   Carilion New River Valley            2900 Lamb Circle           Christiansburg, VA 24073
6081651   Carlson, Mark         2730 Pierce Street           Suite 100        Sioux City, IA 51104
6081652   Carrington Health Center           800 N Fourth Street          Carrington, ND 58421
6081653   Castle Rock Adventist          2350 Meadows Blvd              Castle Rock, CO 80109
6081654   Castleview Hospital         ATTN: Pharmacy              300 North Hospital Drive           Price, UT 84501
6081655   Catholic Health Initiative         2222 North Nevada Avenue              Colorado Springs, CO 80907
6081656   Cedar Park Regional Med Cntr              1401 Medical Parkway            Cedar Park, TX 78613
6081657   Centerpoint Med Cntr           19600E. 39th St. South           Independence, MO 64057
6081658   Centinela Hospital         555 East Hardy Street           Inglewood, CA 90301
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 3 of 11
6081659   Central Florida Reg Hosp          1401 S. Seminole Blvd           Sanford, FL 32771−6737
6081661   Central MS Medical Center−Main              1850 Chadwick Drive           Jackson, MS 39204
6081660   Central Maine Medical Center            300 Main Street         Lewiston, ME 04240
6081662   Charles River Labortories          P.O. Box 27812          New York, NY 10087−7812
6081663   Chase        P.O. Box 94014           Palatine, IL 60094−4014
6081664   Chemical Solutions LTd.           931 N. Seventh Street         Harrisburg, PA 17120
6081665   Chenal Insurance         P.O. Box 22667           Little Rock, AR 72221
6081666   Chestnut Hill Hospital        8835 Germantown Avenue               Philadelphia, PA 19118
6081668   Chi Health Lakeside         16901 Lakeside Hills Court            Omaha, NE 68130−2318
6081671   Children's Hosp of Pittsburgh          4401 Penn Avenue           Pittsburgh, PA 15224
6081672   Childrens Healthcare        Of Atlanta Egleston           1405 Clifton Rd. NE            Atlanta, GA 30322
6081673   Christen Butler       2801 Mt. Vernon Drive             Benton, AR 72015
6081674   Cintas       P.O. Box 88005           Chicago, IL 60680
6081675   Citizens Medical Center          2701 Hospital Drive          Victoria, TX 77901
6081676   Clark Memorial Hospital           1220 Missouri Avenue           Jeffersonville, IN 47130
6081677   Clearview Reg Med Cntr            2151 W. Spring St.          Monroe, GA 30655
6081678   Clinch Valley Medical Center           6801 GOV. C.C. Peery HWY.               Richlands, VA 24641
6081679   Clinton Memorial (RCHP)             610 W. Main Street          Wilmington, OH 45177
6081680   Clinton National Airport         Executive Director          One Airport Drive           Little Rock, AR 72202
6081681   Clinton Regional Hospital(CHS)            100 North 30th Street         Clinton, OK 73601
6081682   Cole Parmer Instrument          625 E Bunker Ct           Vernon Hills IL 60061
6081683   Coliseum Med Cntrs          350 Hospital Dr.           Macon, GA 31217
6081684   Coliseum Northside Hosp            400 Charter Blvd          Macon, GA 31210
6081685   College Medical Center          2776 Pacific Avenue           Long Beach, CA 90806
6081686   College Station Medical Center           1604 Rock Prairie Road           College Station, TX 77845
6081687   Comanche County Memorial Hosp                3401 W Gore Blvd           Lawton, OK 73505
6081688   Community Medical Center(RCHP)                2827 Fort Missoula Road           Missoula, MT 59804
6081689   Concord Hospital         250 Pleasent Street          Concord, NH 03301
6081690   Conemaugh Memorial Med Cntr                1086 Franklin Street        Johnstown, PA 15905
6081691   Conroe Regional Medical Center             504 Medical Center BLVD             Conroe, TX 77304
6081692   Conway Outpatient Surg CTR              1377 Hwy 64 West           Conway, AR 72032
6081693   Cooper Health System           1 Cooper Plaza          Camden, NJ 08103
6081694   Coral Gables Hosp         3100 Douglass Rd             Miami, FL 33134
6081695   Cornerstone Hospital         2 St. Vincent Circle         Suite 6th Floor         Little Rock, AR 72205−5423
6081696   Creighton University Med Cntr            601 North 30th Street         Omaha, NE 68131
6081697   Crestwood Med Cntr          One Hospital Dr.           Huntsville, AL 35801
6081698   Crossgates River Oaks Hospital           350 Crossgates Blvd          Brandon, MS 39042
6081699   Crossroads Community Hospital             8 Doctors Park Road          Mount Vernon, IL 62864
6081700   Cypress Fairbanks Med Ctr            10655 Steepletop Drive          Houston, TX 77065
6081701   Cypress Pointe Surgical         42570 South Airport           Hammond, LA 70403
6081719   DHSC LLC           875 Eighth Street, NE          Massillon, OH 44646−8503
6081721   DLP Central Carolina Med Cntr             1135 Carthage Street         Suite: Pharmacy           Sanford, NC
          27330−4160
6081702   Dallas Medical Center(Prime)           7 Medical Parkway           Dallas, TX 75234
6081703   Dameron Hospital Pharmacy             525 West Acacia Street          Stockton, CA 95203
6081704   Danville Regional Med Center            142 South Main St          Danville, VA 24541
6081705   Daviess Community Hospital             1314 E Walnut St          Washington, IN 47501
6081706   Davis Regional Medical Center            218 Old Mocksville Road            Statesville, NC 28625
6081716   DeTar Hospital Navarro           506 East San Antonio          Victoria, TX 77901
6081717   DeTar Hospital North          101 Medical Drive           Victoria, TX 77904
6081707   Deaconess Hospital − OKC             5501 North Portland Avenue            Oklahoma City, OK 73112
6081708   Deaconess Hospital−Spokane             800 W. 5th Avenue           Spokane, WA 99204
6081709   Dekalb Reg Med Cntr           200 Medical Cntr Dr.           Fort Payne, AL 35968
6081710   Del Sol Medical Center          10301 Gateway West            El Paso, TX 79925
6081711   Dell Seton Medical Center           1500 Red River Street         Austin, TX 78701
6081712   Delray Med Cntr         5352 Linton Blvd           Delray Beach, FL 33484
6081713   Des Peres Hosp         2345 Dougherty Ferry Rd             Saint Louis, MO 63122
6081714   Desert Hospital       1150 North Indian Canyon Drive              Palm Springs, CA 92262
6081715   Desert Valley Hospital         16850 Bear Valley Rd            Victorville, CA 92395
6081718   Detroit Receiving Hospital          4201 St. Antoine Blvd          Suite: UHC Pharma             Detroit, MI 48201
6081720   Diane Knight        321 Rosetta Street          Little Rock, AR 72205
6081722   Doctors Hosp        3651 Wheeler Rd             Suite: Pharmacy          Augusta, GA 30909−6426
6081723   Doctors Hosp of Manteca           1205 East North Street          Manteca, CA 95336
6081724   Drumco          26978 Network Place           Chicago, IL 60673−1269
6081725   Dupont Hospital         2520 E. Dupont Road             Fort Wayne, IN 46825
6081726   Dyersburg Regional Med Cntr             400 E Tickle Street        Dyersburg, TN 38024
6081727   Dynalabs         2327 Chouteau Avenue            Saint Louis, MO 63103
6081738   EMLAB P&K LLC              4101 Shuffel St NW            North Canton OH 44720
6081728   East Carolina Health        628 East 12th Street          Washington, NC 27889
6081729   East El Paso Physicians Med           1416 George Dieter          El Paso, TX 79936
6081730   East Georgia Reg Med Cntr            1499 Fair Rd.         Statesboro, GA 30458
6081731   Eastern New Mexico Med Cntr              405 W Country Club Road             Roswell, NM 88201
6081732   Easton Hospital        250 South 21st Street          Easton, PA 18042
6081733   Edward W Sparrow Hospital             1215 East Michigan Avenue             Lansing, MI 48912
6081734   El Dorado Suricenter         1398 N. Wilmot Road             Tucson, AZ 85712
6081735   Eliza Coffee Mem Hosp            205 Morengo St.          Florence, AL 35630
6081736   Elliot Hospital      One Elliot Way            Manchester, NH 03103
6081739   Englewood Comm Hosp              700 Medical Blvd           Englewood, FL 34223−3964
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 4 of 11
6081740   Ennis Regional Medical Center               2201 West Lampasas            Ennis, TX 75119
6081741   Entergy         P.O. Box 8101             Baton Rouge, LA 70891−8101
6081742   Erlanger Health System            975 East Third Street           Chattanooga, TN 37403
6081743   Exova         Lockbox # 774214               4214 Solutions Center          Chicago, IL 60677−4002
6081744   Fairbanks Memorial Hospital              ATTN: Pharmacy             1650 Cowles Street          Fairbanks, AK 99701
6081745   Fairway Medical(PharmaCare)                 67252 Industry Ln         Covington, LA 70433−8704
6081746   Fawcett Mem Hosp             21298 Olean Blvd             Port Charlotte, FL 33952
6081747   Federal Express Freight           Freight Department CH             P.O. Box 10306          Palatine, IL 60055−0306
6081748   First Baptist Medical Center            8111 Meadow Rd             Dallas, TX 75231
6081749   First Choice         200 East 13th Street           Little Rock, AR 72202
6081750   Fisher Scientific, Inc.        P.O. Box 404705             Atlanta, GA 30384−4705
6081751   Flaget Memorial Hospital            4305 New Shepherdsville Road               Bardstown, KY 40004
6081752   Flagstaff Medical Center           1200 North Beaver Street            Flagstaff, AZ 86001
6081753   Florida Department of Health             597 W. 11th Street          Panama City, FL 32401
6081754   Food and Drug Administration               P.O. Box 979107           Saint Louis, MO 63197−9000
6081755   Forrest City Medical Center            1601 Newcastle Road             Forrest City, AR 72335−0667
6081756   Forrest County General Hosp              6051 US Highway 49             Hattiesburg, MS 39401
6081757   Fort Walton Beach Med Cntr               1000 Mar Walt Dr.           Fort Walton Beach, FL 32547
6081758   Foundation Surgical Hospital             9522 Huebner Road            San Antonio, TX 78240
6081759   Fountain Valley Regional Hosp                17100 Euclid Ave          Fountain Valley, CA 92708−8010
6081760   Freeman Health Sys West             1102 W. 32nd St.            Joplin, MO 64804
6081761   Frye Regional Medical Center               420 N Center Street         Hickory, NC 28601−5040
6081762   Gadsden Reg Med Cntr              1007 Goodyear Ave.             Gadsden, AL 35903
6081763   Galencare Northside Hosp             6000 49th St. North           Saint Petersburg, FL 33709
6081764   Galesburg Cottage Hospital             695 North Kellogg Street           Galesburg, IL 61401
6081765   Garden City Hospital(Prime)              6245 Inkster Rd          Garden City, MI 48135
6081766   Garden Grove Hospital (Prime)               12601 Garden Grove Blvd            Garden Grove, CA 92843
6081767   Gateway Medical Center             651 Dunlop Lane             Clarksville, TN 37040
6081768   Gateway Regional Med Cntr               2100 Madison Avenue              Granite City, IL 62040
6081769   Georgetown Community Hospital                  1140 Lexington Road           Suite: Inpatient Pharmacy        Georgetown, KY
          40324
6081770   Germfree Laboratories            4 Sunshine Boulevard             Ormond Beach, FL 32174
6081771   Gilmore Memorial Reg Med Cntr                  1105 Earl Frye Boulevard          Amory, MS 38821
6081772   Glens Falls Hospital          100 Park Street           Glens Falls, NY 12801
6081773   Good Samaritan Hospital             10 East 31st Street          Kearney, NE 68847
6081774   Grandview Med Cntr             3690 Grandview Pkwy               Birmingham, AL 35243
6081775   Great River Medical Center             1520 N. Division           Blytheville, AR 72315
6081776   Greater Baltimore Med Cntr              6701 North Charles Street           Towson, MD 21204
6081777   Greenview Regional Hospital               1801 Ashley Circle          Bowling Green, KY 42104
6081778   Greenwood Leflore Hospital              1401 River Road            Greenwood, MS 38930
6081779   Gwinnett Med Cntr           1000 Med Cntr Blvd              Lawrenceville, GA 30046
6081780   Hahnemann University Hospital                Broad and Vine Streets          Suite: Mail Stop        Philadelphia, PA
          19102
6081781   Hamot Medical Center             201 State Street          Erie, PA 16550
6081782   Hanover General Hospital             300 Highland Ave            Hanover, PA 17331
6081783   Harlingen Medical Center             5501 South Expressway 77              Harlingen, TX 78550
6081784   Harper−Hutzel Hospital            3990 John R            Detroit, MI 48201
6081785   Harris Regional Hospital           68 Hospital Road            Sylva, NC 28779
6081786   Harton Regional Medical Center                1801 North Jackson Street          Tullahoma, TN 37388
6081787   Havasu Regional Medical Center                101 Civic Center Lane          Lake Havasu City, AZ 86404
6081788   Haywood Regional Med Cntr                 262 Leroy George Drive           Clyde, NC 28721−7460
6081789   Health Trust         C/o Wells Fargo Bank             Account 207.9900.143067             P.O. Box 751576          Charlotte,
          NC 28275−1576
6081790   Healthcare Business Media, Inc               2201 Regnency Road, Ste 302            Lexington, KY 40503
6081791   Healthcare Logistics          P.O. Box 25           Circleville, OH 43113−0025
6081792   Heart Hospital of Austin           3801 N Lamar Blvd             Austin, TX 78756
6081793   Heart of Florida Hosp           40100 US Hwy 27              Davenport, FL 33837
6081794   Henderson County Comm Hosp                   200 West Church Street          Lexington, TN 38351
6081795   Henry Ford Macomb Hospital                15855 19 Mile Road            Clinton Township, MI 48038
6081796   Henry Ford Medical Center              2799 West Grand Boulevard              Detroit, MI 48202
6081797   Henry Ford Wyandotte Hospital                2333 Biddle Avenue           Wyandotte, MI 48192
6081798   Hialeah Hosp          651 E. 25th St.           Hialeah, FL 33013
6081799   Highlands Reg Med Cntr             3600 S. Highlands Ave.             Sebring, FL 33870
6081800   Hixson Memorial Hospital              2051 Hamill Road            Hixson, TN 37343
6081801   Holy Cross Germantown Hospital                 19801 Observation Drive           Germantown, MD 20876
6081802   Holy Cross Hospital Silver Spring              1500 Forest Glen RD           Silver Spring, MD 20910
6081803   Holyoke Medical Center             575 Beech Street           Holyoke, MA 01040
6081804   Hos of Providence Sierra           1625 Medical Center Drive              El Paso, TX 79902
6081805   Hosp of Providence Memorial                2001 North Oregon           El Paso, TX 79902
6081806   Hosp of Providence Trans             2000 Transmountain Rd             El Paso, TX 79911
6081807   Hospitals of Providence−East              3280 Joe Battle Blvd          El Paso, TX 79938
6081808   Houston NW Operating Comp.                  710 Cypress Creek Parkway            Houston, TX 77090
6081809   Houston Physicians Hospital             333 North Texas Avenue             Webster, TX 77598
6081810   Huntington Beach Hospital             17772 Beach Blvd             Huntington Beach, CA 92647−6896
6081811   Huron Valley−Sinai Hospital              1 William Carls Drive           Commerce Township, MI 48382
6081812   I.P.S. International Project         Services         721 Arbor Way            Suite 100        Blue Bell, PA 19422
6098552   IPS−Integrated Project Services, LLC              721 Arbor Way, Suite 100            Blue Bell, PA 19422
6081813   Indiana Univ. Health Starke            102 E. Culver Rd           Knox, IN 46534
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 5 of 11
6081814   Infinity Laboratoires        1585 S. Perry Street, Ste. B          Castle Rock, CO 80104
6081815   Internal Revenue Service         1919 Smith Street           Ste. 1000         Mailstop 5024HOU           Houston, TX
          77002
6081816   Internal Revenue Service         Centralized Insolvency Operati             P.O. Box 7346         Philadelphia, PA
          19101
6081817   International Medical         2981 Gateway Drive            Pompano Beach, FL 33069
6081832   JFK Medical Center          65 James Street          Edison, NJ 08818
6081818   Jack Hughston Mem Hosp             4401 River Chase Dr.            Phenix City, AL 36867−7483
6081819   Jackson Hosp & Clinic Inc          1725 Pine St.          Montgomery, AL 36106
6081820   Jackson Madison Co. Gen Hosp             620 Skyline Drive           Jackson, TN 38301
6081821   James McCarley, Jr.         5508 Tulley Cove           Little Rock, AR 72223
6081822   Jameson Memorial Hospital            1211 Wilmington Avenue              New Castle, PA 16105
6081823   Jani−King Little Rock Region           Little Rock Region           609 Reliability Circle        Knoxville, TN
          37932
6081824   Jefferson County HMA, LLC             110 Hospital Drive           Jefferson City, TN 37760
6081825   Jefferson Reg Med Cntr          1600 West 40th Avenue              Pine Bluff, AR 71603
6081826   Jennersville Regional Hospital          Suite: Inpatient Pharmacy           1015 West Baltimore Pike          West Grove,
          PA 19390
6081827   Jennie Edmundson Memorial Hosp               933 East Pierce Street          Council Bluffs, IA 51503
6081828   Jennie Stuart Medical Center          320 W 18th Street           Hopkinsville, KY 42240
6081829   Jennings American Legion           1634 N Elton RD            Jennings, LA 70546
6081830   Jewish Hospital        200 Abraham Flexner Way               Louisville, KY 40202
6081831   Jewish Hospital Shelbyville         ATTN: Shipping Suite             727 Hospital Drive         Shelbyville, KY
          40065
6081833   Karen Koen         7700 Northshore Place            North Little Rock, AR 72118
6081834   Kendall Reg Med Cntr           11750 SW 40th St.            Miami, FL 33175
6081835   Kent County Memorial Hospital             455 Tollgate Road           Warwick, RI 02886
6081836   Kentuckiana Medical Center           4601 Medical Plaza Way              Clarksville, IN 47129
6081837   Kentucky River Medical Center            540 Jetts Drive         Jackson, KY 41339
6081838   Kosciusko Community(CHS)               2101 East Dubois           Warsaw, IN 46580
6081839   La Palma Intercommunity Hosp             7901 Walker Street           La Palma, CA 90623
6081852   LaPorte Hospital         1007 Lincolnway           La Porte, IN 46350
6081840   Lafayette General Southwest           2810 Ambassador Caffery PKWY                 Lafayette, LA 70506−5906
6081841   Lake Area Medical Center           4200 Nelson Road            Lake Charles, LA 70605
6081842   Lake Charles Memorial Hosp             Women's Campus             1900 West Gauthier Road            Lake Charles, LA
          70605
6081843   Lake Charles Memorial Hospital            1701 Oak Park Boulevard             Lake Charles, LA 70601
6081844   Lake Cumberland Regional Hosp              305 Langdon Street           Somerset, KY 42503
6081845   Lake Granbury Medical Center            1310 Paluxy Road            Granbury, TX 76048
6081846   Lake Huron Medical Center           2601 Electric Ave           Port Huron, MI 48060
6081847   Lake Norman Regional Med Cntr              171 Fairview Road           Mooresville, NC 28117
6081848   Lake Wales Med Cntr           410 S. 11th St.         Lake Wales, FL 33853
6081849   Lancaster HMA          1500 Highlands Drive            Lititz, PA 17543
6081850   Lancaster Regional Med Cntr            250 College Avenue            Lancaster, PA 17603
6081851   Landmark Medical Center           115 Cass Avenue            Woonsocket, RI 02895
6081853   Laredo Medical Center          1700 East Saunders Street            Laredo, TX 78041
6081854   Largo Med Cntr          201 14th St. SW           Largo, FL 33770
6081855   Las Palmas Medical Center           1801 N. Oregon St           El Paso, TX 79902
6081856   Lawn Services, Inc.         P.O. Box 24085           Little Rock, AR 72221
6081857   Legacy Termite & Pest Control            7701 Cantrell Road           Little Rock, AR 72227
6081858   Lehigh Reg Med Cntr           1500 Lee Blvd           Lehigh Acres, FL 33936
6081859   Letco Medical         P.O. Box 776157            Chicago, IL 60677−6157
6081860   Little Colorado Medical         1501 N. Williamson            Winslow, AZ 86047
6081861   Little Rock Municipal Airport          Executive Director           One Airport Drive         Little Rock, AR 72202
6081862   Littleton Adventist Hospital        7700 South Broadway              Littleton, CO 80122
6081863   Livingston Regional Hospital          315 Oak Street          Livingston, TN 38570
6081864   Lock Haven Hospital Pharmacy             24 Cree Drive          Montoursville, PA 17754
6081865   Logan General Hospital, LLC            20 Hospital Drive          Logan, WV 25601
6081866   Logan Memorial           1625 S. Nashville Road           Russellville, KY 42276−0010
6081867   Longmont United Hospital           1950 West Mountain View Ave                Longmont, CO 80501
6081868   Longview Medical Center           2901 North Fourth Street            Longview, TX 75605
6081869   Los Alamos Med Center            3917 West Road            Los Alamos, NM 87544
6081870   Lowell General Hospital          295 Varnum Avenue             Lawrence, MA 01840
6081871   Lower Keys Med Cntr            5900 College Rd           Key West, FL 33040
6081872   Loyola University Medical CNTR              2160 S First Avenue           Maywood, IL 60153
6081873   Lynn H. McCarley           5508 Tulley Cove           Little Rock, AR 72223
6081874   M&S Properties, LLC.           7700 North Place           North Little Rock, AR 72118
6081875   M&S Property Investments, LLC.             7700 North Shore Place             North Little Rock, AR 72118
6081945   MSD, LLC.          P.O. Box 206639            Dallas, TX 75320−6639
6081876   Madison Memorial Hospital            450 East Main Street           Rexburg, ID 83440
6081877   Madison River Oaks           161 River Oaks Drive           Canton, MS 39046
6081878   Magee Women's Hospital            300 Halket Street          Pittsburgh, PA 15213−3180
6081879   Marquette General Hospital          420 West Magnetic Street             Marquette, MI 49855
6081880   Mat−Su Regional Medical Center             2500 South Woodworth Loop               Palmer, AK 99645
6081881   McKenzie Regional Hospital            161 Hospital Drive           Mc Kenzie, TN 38201
6081882   McKenzie−Williamette Med Cntr              1460 G Street          Springfield, OR 97477
6081883   Meadowview Regional Med Cntr               989 Medical Park Drive            Maysville, KY 41056
6081884   Med Cntr Enterprise          400 N. Edwards St.           Enterprise, AL 36330
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 6 of 11
6081885   Med Cntr of Trinity         9330 SR 54           New Port Richey, FL 34655
6081886   Med West − UAB            995 9th Ave. SW            Bessemer, AL 35022
6081887   Medical Center of Arlington           3301 Matlock Road            Arlington, TX 76015
6081888   Medical Center of South Ark            700 W Grove Street          El Dorado, AR 71730
6081889   Medical Center of Southeast OK             1800 University Boulevard           Durant, OK 74701
6104147   Medical Specialties Distributors, LLC / Attentus           800 Technology Center Drive            Stoughton, MA
          02070
6081890   Medical Waste Services          2583 Harmon Road              Harrison, AR 72601
6081891   Medisca, Inc.       P.O. Box 2592             Plattsburgh, NY 12901
6081892   Medline Industries, Inc.        Department 1080            P.O. Box 121080           Dallas, TX 75312−1080
6081893   Memorial Center of Livingston            1717 Highway 59 Bypass             Livingston, TX 77351
6081894   Memorial Hospital (CHS)            325 South Belmont Street           York, PA 17403
6081895   Memorial Hospital Gulfport           4500 13th Street          Gulfport, MS 39501
6081896   Memorial Hospital−Chattanooga              2525 De Sales Avenue            Chattanooga, TN 37404
6081897   Memorial Med Ctr of East Texas             1201 Frank Avenue            Lufkin, TX 75904
6081898   Memorial Mission Hospital            509 Biltmore Ave           Asheville, NC 28801
6081899   Menorah Medical Center            5721 W 119th Street           Leawood, KS 66209−3722
6081900   Mercy Fitzgerald Hospital          1500 Lansdowne Avenue              Darby, PA 19023
6081901   Mercy Hosp Jefferson          1400 Hwy 61 South             Festus, MO 63028
6081902   Mercy Hosp Joplin          100 Mercy Way             Joplin, MO 64804
6081903   Mercy Hosp Springfield           1235 E. Cherokee           Springfield, MO 65804
6081904   Mercy Hospital ADA           430 N Monte Vsta             Ada, OK 74820−4657
6081905   Mercy Hospital NWA            2710 Rife Medical Lane             Rogers, AR 72758
6081906   Mercy Hospital Oklahoma City              4300 W. Memorial Road             Oklahoma City, OK 73120
6081907   Mercy Hospital−Devil's Lake            1031 7th Street NE          Devils Lake, ND 58301−2798
6081908   Mercy Hospital−Fort Scott(ROi)             401 Woodland Hills Blvd            Fort Scott, KS 66701
6081909   Mercy Hospital−Williston           1301 15th Avenue W.             Williston, ND 58801
6081914   Mercy Medical CTR−Centerville              #1 St Joseph's Drive         Pharmacy Dept.          Centerville, IA 52544
6081911   Mercy Medical Center          1111 Sixth Ave            Des Moines, IA 50314
6081910   Mercy Medical Center          801 Fifth Street          Sioux City, IA 51101
6081912   Mercy Medical Center−−Redding               2175 Rosaline Avenue            Redding, CA 96001
6081913   Mercy Medical Center−−Roseburg               2700 Stewart Parkway            Roseburg, OR 97471
6081915   Mercy Ortho Hosp Springfield             3050 E. River Bluff Blvd.          Ozark, MO 65721
6081916   Mercy Pharmacy i−35           2017 W I−35 Frontage Road              Edmond, OK 73013
6081917   Mercy Philadelphia Hospital           501 South 54th Street          Philadelphia, PA 19143
6081918   Mercy Regional Medical−Durango               1010 Three Springs Blvd            Durango, CO 81301
6081919   Mercy San Juan Medical Center             6501 Coyle Avenue            Carmichael, CA 95608
6081920   Mercy West Lakes           1755 59th Place           West Des Moines, IA 50266−7737
6081921   Merit Health Batesville        303 Medical Center Drive             Batesville, MS 38606
6081922   Merit Health Natchez         54 Seargent Prentiss Drive            Natchez, MS 39120
6081923   Meriter Hospital Pharmacy           202 South Park Street          Madison, WI 53715
6081924   Mesa Laboratoires, Inc.         12100 W. 6th Avenue             Denver, CO 80228
6081925   Mesa View Regional(CHS)              1299 Bertha Howe Ave             Mesquite, NV 89024−3540
6081926   Methodist Dallas Med Cntr           1441 North Beckley Avenue              Dallas, TX 75203
6081927   Methodist Hospital − Gary           600 Grant Street         Gary, IN 46402
6081928   Methodist Hospitals of Dallas           3500 West Wheatland Road             Dallas, TX 75237
6081929   Methodist Stone Oak Hospital            1139 E Sonterra Blvd           San Antonio, TX 78258
6081931   MetroSouth Medical Center(CHS)               12935 South Gregory Street           Blue Island, IL 60406
6081930   Metropolitan Methodist Hosp            1310 McCullough Avenue               San Antonio, TX 78212
6081932   Midwest Regional Med Cntr             2825 Parklawn Drive           Oklahoma City, OK 73110
6081933   Mike Pierce, Sr.       506 Hickory Creek Cove              Little Rock, AR 72212
6081934   Millipore Corp.       25802 Network Place              Chicago, IL 60673
6081935   Minden Medical Center           1 Medical Plaza           Minden, LA 71055−3330
6081936   Ministry Saint Joseph's Hosp          611 North St. Josephs Avenue             Marshfield, WI 54449
6081937   Mississippi Bapt Health Syst          1225 North State Street          Jackson, MS 39202
6081938   Moberly Reg Med Cntr            1515 Union Ave.            Moberly, MO 65270
6081939   Monroe Surgical Hospital           2408 Broadmoor Boulevard              Monroe, LA 71201
6081940   Moser Construction, LLC.           3007 Corporate Center Drive             Bryant, AR 72022
6081941   Moses Taylor Hospital          700 Quincy Avenue             Scranton, PA 18510
6081942   Mount Carmel East Hospital            6001 East Broad Street          Columbus, OH 43213
6081943   Mountain View Reg Med Cntr               4311 East Lohman Avenue             Las Cruces, NM 88011
6081944   Mountain West Medical Center              2055 North Main Street          Tooele, UT 84074
6081946   Mt Sinai Hosp Med Cntr           2750 W 15th PL            Chicago, IL 60608
6081947   Mt. Carmel West          793 West State Street          Columbus, OH 43222−1560
6081948   Munroe Reg Med Cntr            1500 SW 1st Ave.            Ocala, FL 34474
6081981   NW Arkansas Hospitals LLC              609 West Maple           Springdale, AR 72764
6081949   Nacogdoches Medical Center             4920 NE Stallings Drive           Nacogdoches, TX 75961
6081950   Naples Comm Hosp            350 7th St. North          Naples, FL 34102
6081951   Nason Medical Center          105 Nason Drive            Roaring Spring, PA 16673
6081952   National HVAC Service            7123 Interstate 30, STe. 53          Little Rock, AR 72209
6081953   National Park Medical Center            1910 Malvern Avenue            Hot Springs National Park, AR 71901
6081954   National Pharmacy Purchasing             4747 Morena Blvd, Ste. 340            San Diego, CA 92117−3468
6081955   Navarro Regional Hospital           3201 West Highway 22             Corsicana, TX 75110
6081956   Nazareth Hospital         2601 Holme Ave             Philadelphia, PA 19152
6081957   Nebraska Heart Hospital          7500 South 91st Street           Lincoln, NE 68526
6081958   Neosho Memorial Reg Med Cntr               629 South Plummer Avenue              Chanute, KS 66720
6081959   Newport Medical Center           435 2nd Street          Newport, TN 37821
6081960   NexAir LLC         P.O. Box 125            Memphis, TN 38101−0125
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 7 of 11
6081961   North Austin Medical Center            12221 Mopac Expressway North                Austin, TX 78758−2496
6081962   North Central Baptist Hospital           520 Madison Oak            San Antonio, TX 78258
6081963   North Collier Hosp         11190 Healthpark Blvd              Naples, FL 34110
6081964   North Mississippi Med Cntr            830 South Gloster Street           Tupelo, MS 38801
6081965   North Mississippi Women's Cntr              4566 South Eason Boulevard             Tupelo, MS 38801
6081966   North Okaloosa Med Cntr             151 Restone Ave.           Crestview, FL 32539
6081967   North Shore Med Cntr           5000 W. Oakland Park Blvd               Suite: Pharmacy Dept        Fort Lauderdale, FL
          33313
6081968   North Suburban Medical Center              9191 Grant St         Denver, CO 80229
6081969   North Vista Hospital(Prime)           1409 East Lake Mead Blvd              North Las Vegas, NV 89030−7120
6081970   Northeast Alabama Reg Med Cntr               400 E. 10th St.         Anniston, AL 36207
6081971   Northeast Methodist Hospital           12412 Judson Road             San Antonio, TX 78233
6081972   Northeast Reg Med Cntr           315 S. Ostepathy            Kirksville, MO 63501
6081973   Northern Hosp of Surry Co.            830 Rockford Street          Mount Airy, NC 27030
6081974   Northern Louisiana Med Cntr             401 East Vaughn Avenue              Ruston, LA 71270
6081975   Northshore Business Complex              13401 Saddle Hill Drive           Little Rock, AR 72212
6081976   Northside Medical Center(CHS)              500 Gypsy Lane           Youngstown, OH 44501
6081977   Northwest Hills Surgical Hosp            6818 Austin Center Boulevard             Austin, TX 78731
6081979   Northwest Medical Center            3000 Medical Center Parkway              Bentonville, AR 72712
6081978   Northwest Medical Center            6200 North Lacholla Boulevard              Tucson, AZ 85741
6081980   Northwest Mississippi Regional             1970 Hospital Dr 7th St          Clarksdale, MS 38614
6081982   Oak Hill Hosp         11375 Cortez Blvd            Brooksville, FL 34613
6081983   Oakes Community Hospital             1200 N 7th Street           Oakes, ND 58474
6081984   Ocala Reg Med Cntr           1431 SW 1st. Ave.            Ocala, FL 34471−4336
6081985   Office Depot        6600 N Military Trail − S413G               Boca Raton, FL 33496
6081986   Office of the Attorney General           US Justice Department            950 Pennsylvania Ave        Washington, DC
          20530−0001
6081987   Oklahoma Heart Hospital            4050 West Memorial Road               Oklahoma City, OK 73120
6081988   Oklahoma State Univ Med Cntr              744 West 9th Street           Tulsa, OK 74127
6081989   Orange Park Med Cntr.           2001 Kinglsey Ave.             Orange Park, FL 32073
6081990   Orland Health South Seminole             555 W. State Rd. 434           Longwood, FL 32750−1607
6081991   Orlando Reg Med Cntr            1414 S. Kuhl Ave. MP180              Orlando, FL 32806
6081992   Oro Valley Hospital         1551 E. Tangerine Road              Tucson, AZ 85755
6081993   Orthocolorado Hospital          11650 West 2nd Place             Denver, CO 80228
6081994   Our Lady of Lourdes Med Cntr              1600 Haddon Ave            Camden, NJ 08103
6081995   P&S Surgical Hospital          312 Grammont St, Suite: 405 B               Monroe, LA 71201
6082006   PC Assistance         3200 S. Shackleford Rd, Ste. 9            Little Rock, AR 72205
6082007   PCCA, Inc.         P.O. Box 1439            Houston, TX 77251−1439
6082013   PHC−−Fort Morgan INC              1000 Lincoln St           Fort Morgan, CO 80701−3210
6082014   PHC−Las Cruces, INC            2450 S. Telshor Blvd            Las Cruces, NM 88011−5069
6081996   Palestine Regional Med CTR             2900 South loop 256            Palestine, TX 75801−6958
6081997   Palmbeach Gardens Med Cntr              3360 Burns Rd.           Palm Beach Gardens, FL 33410
6081998   Palms of Pasadena         1501 Pasadena Ave. South               Saint Petersburg, FL 33707
6081999   Paris Regional Medical Center            865 Deshong Drive            Paris, TX 75462−2097
6082000   Park Plaza Hospital         Lower Level Pharmacy              1313 Hermann Drive            Houston, TX 77004
6082001   Parker Adventist Hospital          9395 Crown Crest Blvd             Parker, CO 80138
6082002   Parkview Medical Center            400 W 16th St           Pueblo, CO 81003
6082003   Parrish Med Cntr (CPS)           951 N. Washington Ave.             Titusville, FL 32796
6082004   Pasco Reg Med Cntr           13100 Fort King Rd.             Dade City, FL 33525
6082005   Paul B Hall Regional Med Cntr             625 James Trimble            Paintsville, KY 41240
6082008   PharmaCare Services SSh            1700 Lindburg Drive            Slidell, LA 70458
6082010   Pharmasite, LLC         7321 Cantrell           Little Rock, AR 72207
6082009   Pharmasite, LLC         7321 Cantrell Road             Little Rock, AR 72207
6082011   Pharmax Services, Inc.         #2 Calle Nairn, Suite 1001            San Juan, PR 00907
6082012   Pharmax Services, Inc.         154 Calle Rafael Cordero             Guaynabo, PR 00969
6082015   Phoenix Baptist Hospital          2000 West Bethany Home Road                 Phoenix, AZ 85015
6082016   Phoenixville Hospital         140 Nutt Road           Phoenixville, PA 19460
6082017   Physicians Reg Med Cntr            8300 Collier Blvd           Naples, FL 34114
6082018   Physicians Regional         6101 Pine Ridge Rd             Naples, FL 34119
6082019   Physicians Regional Med Ctr            900 East Oak Hill Avenue             Knoxville, TN 37917
6082020   Pikes Peak Regional Hospital           16420 W Highway 24               Woodland Park, CO 80863
6082021   Pioneers Memorial Healthcare             207 West Legion Road             Brawley, CA 92227
6082022   Placentia Linda Hospital         1301 N. Rose Drive             Placentia, CA 92870
6082023   Plantation Gen Hosp          401 NW 42nd St.            Fort Lauderdale, FL 33317
6082024   Plateau Medical Center(CHS)             430 Main Street          Oak Hill, WV 25901
6082025   Poplar Bluff Reg Med Cntr            3100 Oak Grove Rd.            Poplar Bluff, MO 63901
6082026   Portage Health        500 Campus Drive             Hancock, MI 49930
6082027   Porter Adventist Hospital          2525 S Downing             Denver, CO 80210
6082028   Porter Regional Hospital          85 E US Highway 6             Valparaiso, IN 46383
6082029   Pottstown Memorial Med Cntr              1600 East High Street           Pottstown, PA 19464
6082030   Precision Print Solutions, Inc.         6200 Murray Street           Little Rock, AR 72209
6082031   Premier Plans        415 N. McKinley St.             Ste. 840        Little Rock, AR 72205
6082032   Premium Assignment Corp.              P.O. Box 8000           Tallahassee, FL 32314−8000
6082033   Premium Refreshment Service              P.O. Box 16355           Little Rock, AR 72231
6082034   Presbyterian St. Lukes         1719 E. 19th Avenue             Denver, CO 80218
6082035   Princeton Bapt Med Cntr           701 Princeton Ave SW             Birmingham, AL 35211−1399
6082036   ProPharma Group          8717 W. 10th Street, Ste. 300             Overland Park, KS 66210
6082037   Providence Medical Center            8929 Parallel Parkway           Kansas City, KS 66112−1689
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 8 of 11
6082038   Providence Portland Med Cntr             4805 NE Glisan          Portland, OR 97213−9721
6082039   Pulaski County Treasurer           P.O. Box 430         Little Rock, AR 72203
6082040   Putnam Comm Med Cntr               611 Zeagler Dr         Palatka, FL 32177
6082041   Quantus        4200 Thornhill Road             Chester Springs, PA 19425
6082068   RP Power         7777 Northshore Place            North Little Rock, AR 72118
6082072   RXinsider        1300 Division Rd., Ste. 103            West Warwick, RI 02893
6082042   Raleigh General Hospital           1710 Harper Road           Beckley, WV 25801
6082043   Rapid City Regional Hospital            353 Fairmont Boulevard           Rapid City, SD 57701
6082044   Ray Lusk Plumbing           921 Rushing Circle           Little Rock, AR 72204
6082045   Raymond Leasing Corp             22 South Canal Street          Greene, NY 13778
6082046   Raymond Leasing Corp.             P.O. Box 301590          Dallas, TX 75303−1590
6082047   Reading Hospital         420 South 5th Avenue            Reading, PA 19611
6082048   Red Bud Regional Hospital            325 Spring Street         Red Bud, IL 62278
6082049   Rees Scientific USA          1007 Whitehead Road Ext.             Trenton, NJ 08638
6082050   Regional Hospital of Jackson            367 Hospital Boulevard          Jackson, TN 38305
6082051   Regional Hospital of Scranton            746 Jefferson Avenue          Scranton, PA 18510
6082052   Regional Med Cntr          Bayonet Point           14000 Fivay Road           Hudson, FL 34667
6082053   Regional Medical Center           225 North Jackson Avenue             San Jose, CA 95116
6082054   Regional One Health           877 Jefferson         Memphis, TN 38103
6082056   Regions Bank         201 Milan Parkeay             Birmingham, AL 35211
6082055   Regions Bank         201 Milan Parkway              Birmingham, AL 35211
6082057   Reliance Standard         P.O. Box 3124            Southeastern, PA 19398−3124
6082058   Rineco        P.O. Box 729           Benton, AR 72018
6082059   River Oaks Hospital          1030 River Oaks Drive            Flowood, MS 39232
6082060   River Region Health System             2100 Highway 61 North            Vicksburg, MS 39183
6082061   Riverside Community Hospital              4445 Magnolia Avenue            Riverside, CA 92501
6082062   Roanoke Chowan Hosp Pharm                500 SO Academy Street            Ahoskie, NC 27910
6082063   Roark, Perkins, Perry, Yelving           713 W. 2nd St.         Little Rock, AR 72201
6082064   Rockdale Med Cntr           1412 Milstead Ave NE             Conyers, GA 30012−3877
6082065   Rose Medical Center           4567 East Ninth Avenue            Denver, CO 80220
6082066   Roseberry Lanscaping           300 North Main Street           Benton, AR 72015
6082067   Roxborough Memorial Hospital               5800 Ridge Avenue           Philadelphia, PA 19128−1737
6082069   Rumford Hospital          420 Franklin Street          Rumford, ME 04276
6082070   Russellville Hosp        15155 Hwy 43             Russellville, AL 35653
6082071   Rutherford Regional Health            288 S. Ridgecrest Avenue           Rutherfordton, NC 28139
6082073   S. Cloud Reg Hosp          2906 17th St.          Saint Cloud, FL 34769
6082143   SSM Health Care of Oklahoma               1000 North Lee          Oklahoma City, OK 73102
6082149   ST Joseph Medical Center            1717 South J St         Tacoma, WA 98405
6082154   ST Mark's −Salt Lake           1200 East 3900 South           Salt Lake City, UT 84124
6158038   STERIS Corporation            5960 Heisley road          Mentor OH 44060
6082205   STRHS−Lawrence             1607 South Locust Avenue              Lawrenceburg, TN 38464
6082074   Sacred Heart Hosp Pharmacy              900 West Clairmont Ave            Wisconsin 54701−0000
6082075   Sacred Heart Saint Marys Hosp             2251 Northshore Drive           Rhinelander, WI 54501
6082076   Saint Agnes Medical Center            1303 E. Herndon           Fresno, CA 93720
6082077   Saint Alphonsus−Boise           1055 N Curtis Road            Boise, ID 83706
6082078   Saint Alphonsus−Nampa             4300 East Flamingo Ave             Nampa, ID 83687
6082079   Saint Alphonsus−Ontario            351 SW 9th St         Ontario, OR 97914
6082080   Saint Clares Hospital         3400 Ministry Parkway            Schofield, WI 54476
6082081   Saint Francis Hospital, Inc.         6161 S. Yale Ave.          Tulsa, OK 74136
6082082   Saint Francis−Bartlett         2986 Kate Bond Road             Memphis, TN 38133
6082083   Saint Joseph East        150 N Eagle Creek Drive             Lexington, KY 40509
6082084   Saint Joseph Mount Sterling           225 Falcon Drive          Mount Sterling, KY 40353
6082085   Saint Joseph Regional Med Cntr             5215 Holy Cross Parkway            Mishawaka, IN 46545
6082086   Saint Mary Hospital−Langhorne              1201 Langhorne−Newtown Road               Langhorne, PA 19047
6082087   Saint Mary's Regional Med Cntr             1808 West Main Street          Russellville, AR 72801
6082088   Saint Thomas West Hospital             4220 Harding Road           Nashville, TN 37205
6082089   Saint−Gobain Performance             Plastics Corporation         P.O. Box 743699         Atlanta, GA 30374−3699
6082090   Salinas Valley Memorial Hosp             450 East Romie Lane           Salinas, CA 93901
6082091   Sam's Club        P.O. Box 530981             Atlanta, GA 30353−0981
6082092   San Angelo Community Med Cntr                3501 Knickerbocker           San Angelo, TX 76904
6082093   Sanford Aberdeen Med Cntr             2905 3rd Avenue Southeast            Aberdeen, SD 57401
6082094   Sanford Luverne Medical Center              1600 North Kniss         Luverne, MN 56156
6082095   Sanford Medical Center           1305 West 18th Street           Sioux Falls, SD 57117−5039
6082096   Sanford Medical Center−−Fargo              801 Broadway North            Fargo, ND 58102
6082097   Sanford Pharm Med Cntr             5225 23rd Avenue South            Fargo, ND 58104
6082098   Sanford Pharmacy−Bismarck               300 North 7th St         Bismarck, ND 58501
6082099   Sanford Worthington Med Cntr              1018 6th Avenue          Worthington, MN 56187
6082100   Scenic Mountain Medical Center              1601 West Eleventh Place          Big Spring, TX 79720
6082101   Scott Memorial Hospital           1451 North Gardner Street           Scottsburg, IN 47170−7751
6082102   Scott Service Company           7123 Interstate 30         Little Rock, AR 72209
6082103   Seton Medical Center           1900 Sullivan Ave          Daly City, CA 94015
6082104   Seton Medical Center Austin            1201 W 38th St          Austin, TX 78705
6082105   Seton Medical Center Hays            6001 Kyle Parkway            Kyle, TX 78640
6082106   Seton Northwest Hospital           11113 Research Blvd            Austin, TX 78759
6082107   Seven Rivers Reg Med Cntr             6201 N. Suncoast Blvd           Crystal River, FL 34428
6082108   Shands Lake Shore Reg Med              368 NE Franklin St.          Lake City, FL 32055
6082109   Shands Live Oak Reg Med              1100 SW 11th St.          Live Oak, FL 32060
6082110   Shands Starke Reg Med            922 E. Call St.        Starke, FL 32091
     4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 9 of 11
6082111   Shannon Medical Center           120 East Harris Street           San Angelo, TX 76903
6082112   Sharon Regional Health System              740 E. State Street        Sharon, PA 16146
6082113   Shasta Regional Medical Center             1100 Butte Street         Redding, CA 96001
6082114   Shaw Material Handling Systems              P.O. Box 872700            Kansas City, MO 64187−2700
6082115   Shoals Hospital        201 W. Avalon Ave.             Muscle Shoals, AL 35661−2508
6082116   Shred−It USA          28883 Network Place             Chicago, IL 60673−1288
6093725   Shred−It USA LLC           7734 S 133rd Street            Omaha, NE 68138
6082117   Sigma Supply of N.A., Inc.           P.O. Box 20980           Hot Springs National Park, AR 71903
6082118   Siloam Springs Reg Hosp            603 N. Progress Avenue             Siloam Springs, AR 72761
6082119   Sinai Grace Hospital         6071 West Outer Drive             Detroit, MI 48235
6082120   Siouxland Surgery Center           600 North Sioux Point Road             North Sioux City, SD 57049
6082121   Sirens Security, LLC.         P.O. Box 241595            Little Rock, AR 72223
6082122   Skagit Valley Hospital         1415 East Kincaid Street            Mount Vernon, WA 98274
6082123   Sky Ridge Medical Center            10101 Ridgegate Parkway              Lone Tree, CO 80124
6082124   Skyline Medical Center          3441 Dickerson Pike            Nashville, TN 37207
6082125   Skyline Midsouth         Accounts Receivable             3355 Discovery Road            Saint Paul, MN 55121
6082126   Smiths Medical MD, Inc.           P.O. Box 7247−7787              Philadelphia, PA 19170−7784
6082127   Sonoma Valley Hospital           347 Andrieux Street           Sonoma, CA 95476
6082128   Sonora Behavioral Health           6050 N Corona Road #3              Tucson, AZ 85704−1097
6082129   South Austin Hospital         901 W Ben White Blvd               Austin, TX 78704
6082130   South Baldwin Reg Med            1613 N. McKenzie St.             Foley, AL 36535
6082131   South Lake Hosp          1900 Don Wickham Dr               Clermont, FL 34711
6082132   South Texas Reg Med Cntr             1905 Highway 97 East             Jourdanton, TX 78026
6082133   Southeast Alabama Med Cntr             1108 Ross Clark Cir            Dothan, AL 36301
6082134   Southern Hills Hospital         9300 West Sunset Road              Las Vegas, NV 89148
6082135   Southern Reg Med Cntr           11 Upper Riverdale Rd SW                Riverdale, GA 30274−2600
6082136   Southern Tennessee Med CTR               185 Hospital Road           Winchester, TN 37398
6082137   Southside Regional Med Cntr             200 Medical Park Boulevard             Petersburg, VA 23805
6122814   Southwestern Bell Telephone Company                %AT&T Services, Inc             Karen A Cavagnaro − Lead
          Paralegal        One AT&T Way, Room 3A104                  Bedminster, NJ 07921
6082138   Sparks Health Systems          1001 Towson Avenue               Fort Smith, AR 72902
6082139   Sparks Medical Center          East Main & South 20th Street              Van Buren, AR 72956
6082140   Sparrow Ionia Hospital         3565 South State Road             Ionia, MI 48846
6082141   Spectrum         P.O. Box 740894             Los Angeles, CA 90074−0894
6082142   Spring View Hospital          320 Loretto Road           Lebanon, KY 40033
6082144   St Alexius Medical Center           900 E Broadway Ave              Bismarck, ND 58506−5510
6082145   St Catherine Hospital Pharm           401 East Spruce           Garden City, KS 67846−5679
6082146   St Christopher's Hospital         160 E. Erie Avenue           Philadelphia, PA 19134
6082147   St David's Medical Center          919 E. 32ND Street            Austin, TX 78705
6082148   St Francis Medical Center − LA             309 Jackson Street          Monroe, LA 71210
6082150   St Joseph Mercy Livingston            620 Byron Road           Howell, MI 48843
6082151   St Joseph Regional−Plymouth             1915 Lake Avenue             Plymouth, IN 46563
6082152   St Joseph's Area Health         600 Pleasant Avenue            Park Rapids, MN 56470
6082153   St Josephes Hosp Health Cntr            2500 Fairway Street           Dickinson, ND 58601
6082155   St Mary Mercy Hospital           36475 Five Mile Road             Livonia, MI 48154
6082156   St Peter's University Hosp         254 Easton Ave           New Brunswick, NJ 08901
6082157   St Vincent Hospital−Green Bay              835 S Van Buren St           Green Bay, WI 54307−3508
6082158   St. Ann's Hospital of Columbus            500 South Cleveland Ave             Westerville, OH 43081
6082159   St. Anthony Hospital         2801 St. Anthony Way              Pendleton, OR 97801
6082160   St. Anthony Hospital − Denver             11600 W 2nd Place            Denver, CO 80228
6082161   St. Anthony North Health           14300 Orchard Parkway              Broomfield, CO 80023−9206
6082162   St. Anthony Summit Med Cntr              340 Peak One Dr            Frisco, CO 80443
6082163   St. Bernard's Hospital        225 East Jackson Avenue              Jonesboro, AR 72401
6082164   St. Charles Surgical Hospital          1717 St. Charles Avenue            New Orleans, LA 70130
6082165   St. David's Georgetown Hosp             2000 Scenic Drive           Georgetown, TX 78626
6082166   St. Dominic Hospital         969 Lakeland Drive            Jackson, MS 39216
6082167   St. Elizabeth Reg Med Cntr           555 South 70th Street           Lincoln, NE 68510
6082168   St. Francis Hosp        2122 Manchester Expressway               Columbus, GA 31904
6082169   St. Francis Hospital Pharmacy            5959 Park Avenue            Memphis, TN 38119
6082171   St. Francis Medical Center          2400 St Francis Drive           Breckenridge, MN 56520
6082170   St. Francis Medical Center          6001 E. Woodmen Road               Colorado Springs, CO 80923
6082172   St. Gabriel's Hospital       8th Av & 2nd ST SE             Little Falls, MN 56345
6082173   St. Joseph Hospital        1 St. Joseph Drive          Lexington, KY 40504
6082174   St. Joseph Hospital        700 Broadway            Fort Wayne, IN 46802
6082175   St. Joseph London         1001 Saint Joseph Lane            London, KY 40741
6082176   St. Joseph Med Cntr         1000 Carondelet Dr            Kansas City, MO 64114−4673
6082177   St. Joseph Mercy −Ann Arbor             5301 East Huron River Drive             Ann Arbor, MI 48106
6082178   St. Joseph Mercy Chelsea           775 South Main Street            Chelsea, MI 48118
6082179   St. Joseph Mercy−Pontiac           44405 Woodward Avenue                 Pontiac, MI 48341−2985
6082180   St. Joseph Regional Health Ctr           2801 Franciscan Drive            Bryan, TX 77802
6082181   St. Joseph's Hospital       2661 County Highway I              Chippewa Falls, WI 54729
6082182   St. Joseph's Hospital       300 Werner Street            Hot Springs National Park, AR 71913
6082183   St. Joseph's Hospital−Tucson           350 N Wilmot Road             Tucson, AZ 85711
6082184   St. Luke's Health Baylor         6720 Bertner Street           Houston, TX 77030
6082185   St. Luke's Lakeside Hospital          17400 St. Luke's Way             Conroe, TX 77384
6082186   St. Luke's Sugar Land Hospital            1317 Lake Pointe Parkway            Sugar Land, TX 77478
6082187   St. Luke's The Woodlands Hosp              17200 St. Luke's Way           Conroe, TX 77384
6082188   St. Luke's Vintage Hospital          20171 Chasewood Park Drive               Houston, TX 77070
    4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 10 of 11
6082189   St. Lukes Springswoods Village             2255 East Mossy Oaks Road              Spring, TX 77389
6082190   St. Margaret Memorial          815 Freeport Rd            Pittsburgh, PA 15215
6082191   St. Mary & Elizabeth Hospital           1850 Bluegrass Ave              Louisville, KY 40215
6082192   St. Mary Hosp Athens          1230 Baxter St.            Athens, GA 30606
6082193   St. Mary's Hospital −Tucson           350 Boulevard             Passaic, NJ 07055
6082194   St. Mary's Hospital Pharmacy            1601 West St. Mary's Road              Tucson, AZ 85745
6082195   St. Mary−Corwin Med Cntr             1008 Minnequa Avenue                Pueblo, CO 81004
6082196   St. Marys − Green Bay          1726 Shawano Ave                Green Bay, WI 54303
6082197   St. Marys Med Cntr          201 NW R.D. Mize Rd.                Blue Springs, MO 64014
6082198   St. Nicholas− Sheboygan           3100 Superior Avenue               Sheboygan, WI 53081
6082199   St. Thomas More          1338 Phay Avenue              Canon City, CO 81212
6082200   St. Vincent Carmel (Ascension)             13500 North Meridian Street            Carmel, IN 46032
6082201   St. Vincent Heart Center         10580 North Meridian Street               Indianapolis, IN 46290
6082202   St. Vincent Infirmary        2 St. Vincent Circle            Little Rock, AR 72205
6082203   Starr Regional Medical Center            1114 West Madison Avenue                Athens, TN 37371−0250
6082204   Steris Corp.        P.O. Box 676548             Dallas, TX 75267−6548
6082206   Suburban Community Hospital               2701 Dekalb Pike            Norristown, PA 19401
6082207   Sumida, Michael          105 North Meadows Drive                Athens, TN 37303
6082208   Summersville Regional Med Cntr               400 Fairview HGTS RD               Summersville, WV 26651
6082209   Summit Healthcare          2200 East Showlow Lake Road                  Show Low, AZ 85901
6082210   Summit Medical Center            ATTN: Outpatient Pharmacy
6082211   Summit Medical Center−OK               1800 S. Renaissance Bvrd              Edmond, OK 73013
6082212   Sumner Regional Medical Center               555 Hartsville Pike          Gallatin, TN 37066−2400
6082213   Sunbury Community Hospital              350 North Eleventh Street             Sunbury, PA 17801
6082214   Swedish Medical Center           501 East Hampden Ave                Englewood, CO 80113
6082215   System Scale Corporation           P.O. Box 733482              Dallas, TX 75373−3482
6082216   Tacy Medical, Inc.         P.O. Box 15807            Fernandina Beach, FL 32035−3114
6082217   Taylor's Truck and Trailer          1700 E. 14th St.          Little Rock, AR 72202
6082218   Teche Regional Medical Center             1125 Marguerite Street             Morgan City, LA 70380−1855
6082219   Tenet Good Samaritan           1309 N. Flagler Dr.            West Palm Beach, FL 33401
6082220   Tennova Healthcare          7565 Dannaher Way                Powell, TN 37849
6082221   Tennova Healthcare          923 East Central Avenue              La Follette, TN 37766
6082222   Tennova Healthcare−Cleveland              2305 Chambliss Avenue NW                Cleveland, TN 37311
6082223   Tennova Healthcare−Shelbyville              2835 Highway 231 North              Shelbyville, TN 37160
6082224   Tennova Turkey Creek Med Cntr                10820 Parkside Drive            Knoxville, TN 37934
6082225   Texas Regional Medical Center             231 South Collins Road             Sunnyvale, TX 75182
6082226   The Medical Center of Aurora            1501 S. Potomac Street             Aurora, CO 80012
6082227   The Monongalia County Gen Hosp                1200 JD Anderson Dr.             Morgantown, WV 26505
6082228   The Outer Banks Hospital           4800 S Croatan Highway                Nags Head, NC 27959
6082229   The Physicians Centre Hospital            3131 University Drive East            Bryan, TX 77802
6082230   Thermal Shipping Solutions           38 Miller Avenue #252               Mill Valley, CA 94941
6082231   Thermo Electron North America               P.O. Box 742775            Atlanta, GA 30374−2775
6082232   Three Rivers Medical Center            Highway 644             Louisa, KY 41230
6082233   Tim Allen Landscape Mngmt.              845 Lollie Road            Mayflower, AR 72106
6082234   Timpanogos Regional Medical              750 West 800 North             Orem, UT 84057
6082235   Tomball Regional Med Cntr             605 Holderrieth Street            Tomball, TX 77375
6082236   Tri−City Medical Center          4002 Vista Way              Oceanside, CA 92056
6082237   Tri−City Surgery Center          5430 Distinction Way              Prescott, AZ 86301
6082238   Trinity West         4000 JOHNSON ROAD                  Steubenville, OH 43952
6082239   Trumbull Memorial Hospital             1350 East Market Street             Warren, OH 44482−1269
6082240   Tulane Lakeside Hospital           4700 I−10 Service Road              Metairie, LA 70001−1290
6082241   Tulane Univ Hospital         1415 Tulane Ave, Suite: HC−64                  New Orleans, LA 70112
6082242   Tulare Regional Medical Center             869 Cherry Avenue             Tulare, CA 93274
6082243   Twin County Regional Hospital              200 Hospital Drive           Galax, VA 24333
6082244   Tyler Memorial Hospital           5950 SR 6W             Tunkhannock, PA 18657
6082245   UAMS Foundation Fund              College of Pharmacy             4301 W. Markham #522−1A              Little Rock, AR
          72205−7199
6082247   ULINE          P.O. Box 88741           Chicago, IL 60680−1741
6082252   UNIV of Louisville HOSP             530 South Jackson Street             Louisville, KY 40202
6082257   UPMC Altoona           620 Howard Ave              Altoona, PA 16601
6082258   UPMC Bedford Memorial Hospital                 10455 Lincoln Highway             Everett, PA 15537
6082259   UPMC Mercy Pharmacy              1400 Locust Street             Pittsburgh, PA 15219
6082260   UPMC Passavant Hospital             9100 Babcock Boulevard               Pittsburgh, PA 15237
6082261   UPMC Presbyterian           200 Lothrop Street            Pittsburgh, PA 15213
6082262   UPMC Shadyside            5230 Centre Avenue             Pittsburgh, PA 15232
6082263   US Food & Drug Administration               c/o John W. Diehl           4040 North Central Expressway          Suite
          300         Dallas, TX 75204−3158
6082246   Uintah Basin Medical          250 West 300 North              Roosevelt, UT 84066
6082248   Union County Hospital           517 North Main Street             Anna, IL 62906
6082249   Union Gen Hosp           35 Hospital Rd           Blairsville, GA 30512
6082250   United Healthcare         Dept. CH 10151             Palatine, IL 60055−0151
6082251   United States Attorney         c/o Cody Hiland             425 West Capitol, Suite 500         Little Rock, AR 72201
6082253   Univ of Mississippi Med Cntr            2500 North State Street            Jackson, MS 39216
6082254   Univ. of Maryland Charles Reg             5 Garrett Avenue            La Plata, MD 20646
6082255   University Medical Center           1411 Baddour Parkway               Lebanon, TN 37087−2513
6082256   University of Wisconsin Hosp            600 Highland Avenue               Madison, WI 53792
6082264   Utah Division of Corporations           160 E. Broadway              Salt Lake City, UT 84111
6082265   Utility Billing Services       PO Box 8100              Little Rock, AR 72203
    4:17-bk-16012 Doc#: 249-1 Filed: 12/19/18 Entered: 12/19/18 15:28:22 Page 11 of 11
6082266   VA MEDICAL CENTER                1601 KIRKWOOD HIGHWAY                    Wilmington, DE 19805
6082267   Valley Baptist Medical Center          2101 Pease Street       Harlingen, TX 78550
6082268   Valley Baptist−Brownsville          1040 West Jefferson         Brownsville, TX 78520
6082269   Valley Hospital       12606 E Mission Avenue            Spokane, WA 99216
6082270   Valley View Med Cntr Phar           5330 South Highway 95           Fort Mohave, AZ 86426−9232
6082271   Vanderbilt Integrated Pharmacy           726 Melrose Ave         Nashville, TN 37211
6082272   Vann Vaupel         26 Woodlawn Drive            Conway, AR 72034
6082274   Vaughan Reg Med          1015 Medical Cntr Pkwy             Selma, AL 36701−6352
6082275   Venice Reg Med Cntr          540 The Rialto          Venice, FL 34285
6082276   Verde Valley Medical Center          269 South Candy Lane           Cottonwood, AZ 86326
6082277   Verizon Wireless        P.O. Box 660108           Dallas, TX 75266−0108
6082278   Veterans Admin Medical Center            921 NE 13th Street        Suite: Pharmacy 119         Oklahoma City, OK
          73104
6082279   Vidant Chowan Hospital          211 Virginia Road          Edenton, NC 27932
6082280   Vidant Duplin Hospital        401 N Main Street          Kenansville, NC 28349
6082281   Vidant Edgecombe Hosp Pharm              111 Hospital Drive        Tarboro, NC 27886
6082282   Vidant Medical Center         2100 Stantonsburg Road           Greenville, NC 27834
6082283   Ville Platte Medical Center        800 East Main Street         Ville Platte, LA 70586
6082284   Virginia Hospital Center        1701 North George Mason Drive             Arlington, VA 22205
6082285   Vista Medical Center East         1324 N. Sheridan Road          Waukegan, IL 60085
6082286   Volunteer Community Hospital            161 Mt. Pelia Road        Martin, TN 38237
6082287   Walnut Hill Reg Med Cntr          7502 Greenville Avenue           Dallas, TX 75231
6082288   Waste Corp. of Arkansas, Inc.         P.O. Box 553166          Detroit, MI 48255−3166
6082289   Waste Management of LR            P.O. Box 9001054           Louisville, KY 40290−1054
6082290   Watertown Reg Med Cntr           125 Hospital Drive          Watertown, WI 53098−3303
6082291   Wayne Memorial Hospital           601 Park Street        Honesdale, PA 18431
6082292   Weatherford Regional Med Ctr            713 East Anderson         Weatherford, TX 76086
6082293   Wesley Medical Center          5001 Hardy Street         Hattiesburg, MS 39402
6082294   West Anaheim Medical Center            3033 West Orange Avenue            Anaheim, CA 92804
6082295   West Florida Med Cntr         8383 N. Davis Hwy            Pensacola, FL 32514
6082296   West Houston Medical Center           12141 Richmond Avenue             Houston, TX 77082
6082297   West Valley        13677 W. McDowell Rd              Goodyear, AZ 85395
6082298   West Valley Medical Center          1717 Arlington Avenue           Caldwell, ID 83605
6082299   Western Plains Reg Hosp          3001 Avenue A           Dodge City, KS 67801
6082300   Westhoff Memorial Hosp           110 Longwood Ave            Rockledge, FL 32955
6082301   White County Medical Center           3214 E. Race Ave          Searcy, AR 72149
6082302   Wilkes−Barre General Hospital           575 North River Street        Wilkes Barre, PA 18764
6082303   Willamette Valley Medical          2700 SE Stratus Avenue          McMinnville, OR 97128
6082304   Willow Creek Women's Hospital             4301 Greathouse Spring Road           Johnson, AR 72741
6082305   Wilson Medical Center         1705 Tarboro ST SW             Wilson, NC 27893−3420
6082306   Woman's Hospital @ River Oaks             1026 North Flowood Drive           Flowood, MS 39232
6082307   Women's & Children's Hospital           4600 Ambassador Caffery Pkwy             Lafayette, LA 70508−6902
6082308   Woodland Heights Med Cntr            505 South John Redditt Drive          Lufkin, TX 75904
6082309   Woodward Regional Hospital            900 17th Street        Woodward, OK 73801
6082310   Wuesthoff Med Cntr          250 N. Wickham Rd            Melbourne, FL 32935
6082311   Wyoming Medial Center           1233 East 2nd Street         Casper, WY 82601
6082312   Wythe County Community Hosp               600 West Ridge Road          Wytheville, VA 24382−1044
6082313   Yakima Regional Medical Center            110 South 9th Avenue          Yakima, WA 98902
6082314   Yavapai Cmmnty Hospital East            7700 East Florentine Road          Prescott Valley, AZ 86314
6082315   Yavapai Community Hospital            1003 Willow Creek Rd           Prescott, AZ 86301
6081737   eMed Healthcare        P.O. Box 3450           Little Rock, AR 72203
                                                                                                                  TOTAL: 778
